DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 28 October 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 21-40 are pending for examination.
Claims 21, 26, 31, 33 and 38 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 28 October 2021.
Amendments to the drawings have been submitted with the amendment filed 28 October 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The replacement drawing of Fig. 9 was received on 28 October 2021.  The replacement drawing is approved.
Figures 1 and 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Concerning Fig. 1, attention is directed to at least paragraphs [0035], [0036] and [0073] which teach that the component (1) shown in Fig. 1 is conventional subject matter, and thus Fig. 1 should be labeled as “Prior Art.”
Concerning Fig. 7, attention is directed to at least paragraph [0084] which teaches that the component (1) and plastic shell (19) shown in Fig. 7 is conventional subject matter, and thus Fig. 7 should be labeled as “Prior Art.”
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 2, 3, 5 and 6 show modified forms of construction in the same view.  
Each of the figures includes a particular embodiment of the lower tool, but also includes the “component” of figure 1.  This is unacceptable since 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Specification
The disclosure is objected to because the objections to the drawings, as set forth above, require that the specification be amended in order to update that figures 1 and 7 show prior art because only that which is old is illustrated, and the detailed description discussion of the subject matter of figures 2, 3, 5 and 6 must delete the discussion of the component since the component must be removed from each of the figures.  Appropriate correction is required.
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “means for converting” in claims 31-37.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Response to Arguments
Title of the Invention:
Applicant’s arguments, see page 8, filed 28 October 2021, with respect to the objection to the title of the invention have been considered.  The objection to the title of the invention as set forth in the previous Office action has been withdrawn. 
Drawing Objections:
Applicant's arguments filed 28 October 2021 with regard to the objection to the drawings, see pages 8-10 have been fully considered but they are not persuasive.  
Regarding the 1st objection: The objection to the figures 1 and 7 as failing to be labeled as prior art is repeated, and the Office makes reference to various paragraphs of applicant’s own specification which teach why that which is shown in figures 1 and 7 should be labeled “Prior Art.”
Regarding the 2nd objection: The objection to the figures 2, 3, 5 and 6 as showing the component (1) in combination with the lower tool is repeated 
35 USC 102(a) rejections and 35 USC 103 rejections:
Applicant’s amendment and corresponding arguments (pages 11-24) filed 28 October 2021, with respect to the rejection of claims under 35 USC § 102(a) and 35 USC § 103 have been fully considered and are persuasive.  The rejection of claims under 35 USC § 102(a) and 35 USC § 103 as set forth in the previous Office action have been withdrawn. 
Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, as for example Mahaffy et al. (US 4034536), Prena (US 3537229), and Day (US 4229927), fail to teach or suggest the subject matter of the claims.  
The combination of limitations, in particular the following limitations are not taught or suggested by the prior art.
Regarding independent claim 21:
“wherein the packaging machine has a molding station or sealing station with a trough, wherein the flat upper surface of the lower tool bridges the trough, wherein the trough has an upper contour, wherein the flat upper surface of the lower tool has an outer edge that extends at least to the upper contour of the trough and thereby covers the trough.”
Regarding independent claim 31:
“wherein the packaging machine is adapted to produce a first type of packaging having a trough-shaped carrier produced using a trough of the molding station, wherein the trough has an upper contour … and means for converting the packaging machine into producing a second type of packaging that has a flat carrier, wherein the means is adapted to fit into a lower tool holder of the packaging machine, wherein a flat upper surface of the means supports the flat carrier of the packaging, and wherein the flat upper surface has an outer edge that extends at least to the upper contour of the trough and thereby covers the trough.”
Regarding independent claim 38:
“placing a lower tool in a molding station of the packaging machine, wherein the molding station has a trough, wherein a flat upper surface of the lower tool bridges the trough, wherein the trough has an upper contour, wherein the flat upper surface of the lower tool has an outer edge that extends at least to the upper contour of the trough and thereby covers the trough,”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chevalier et al. (US ‘019) discloses a lower tool (11) on a base equipment (6).  The lower tool (11) is a part of a skin-packaging machine. 
Cloud et al. (US ‘218) discloses a die (12) within which is located an article support insert (20).  The insert (20) may have a flat upper surface (col. 2, lines 55-57).
This application is in condition for allowance except for the following formal matters: 
The objections to the drawing and specification as set forth above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        5 January 2022